Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTIONThis action is in response to the application filed on 10/03/2019.Claims 1-30 have been examined.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” and being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) do not recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “5means for 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13, 16 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “5means for identifying an acceleration indicator,   “7means for routing the uplink packet” in claim 11, “2means for determining that an IP address…..”  in claim 13 and 16 and  “means for generating a GPRS…. packet in claim 16 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
It is not clear to the Examiner how and which means are identifying, routing,  determining and generating the claimed functions because the disclosure is devoid of any structure that performs the function in the claim.


Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 

                                               Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 8-12, 16-19, 23-26, 30 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by BINDRIM et al. (US 2016/0337919)

As of claim 11, BINDRIM discloses a method for wireless communication, comprising:  2receiving, at a base station an uplink packet from a user equipment (UE) (para [0259][0367] [FIG. 19] the eNodeB (=base statin)) receiving an uplink packet form MS (=user equipment), the 3base station located within a core network (CN) of a wireless communication system (para [0031] eNodeB (4G-LTE) which corresponds to BS located within CN);
4identifying an acceleration indicator (Al) in the uplink packet (para [0145] when a mobile terminal requests a particular content item (=acceleration indicator), this request is transmitted to the access node and the access node passes this request to the gateway which corresponds to base station identify AI in the uplink packet); and 
5routing the uplink packet to a first gateway based at least in part on the AL, 6wherein the first gateway is external to the CN and has a local cache that stores data 7responsive to a data request included in the uplink packet (para [0259] [Fig.17] [Fig. 19] discloses the eNodeB forwards (route) the content request in a GPRS Tunnelling Protocol (GTP-U) message to the cache (=local gateway) [0248] the cache 1100 stores content for delivery).

As of claim 111, BINDRIM discloses 1anan an apparatus for wireless communication, comprising:  2means for receiving, at a base station, an uplink packet from a user equipment 3(UE) (para [0259] [0367] [FIG. 19] the eNodeB (=base statin)) receiving an uplink packet form MS (=user equipment), the base station located within a core network (CN) of a wireless communication 4system (para [0031] eNodeB (4G-LTE) which corresponds to BS located within CN);
 5means for identifying an acceleration indicator (Al) in the uplink packet (para [0145] when a mobile terminal requests a particular content item (=acceleration indicator), this request is transmitted to the access node and the access node passes this request to the gateway which corresponds to base station identify AI in the uplink packet); and  
6means for routing the uplink packet to a first gateway based at least in part on 7the Al wherein the first gateway is external to the CN and has a local cache that stores data 8responsive to a data request included in the uplink packet (para [0259] [Fig.17] [Fig. 19] discloses the eNodeB forwards (route) the content request in a 
 
As of claim 118, BINDRIM discloses 1anan an apparatus for wireless communication, comprising:  2a processor; 3memory in electronic communication with the processor; and  4instructions stored in the memory and operable, when executed by the 5processor (=inherent property), to cause the apparatus to:  WO 2018/201820PCT/CN2018/080443336receive, at a base station, an uplink packet from a user equipment (UE) (para [0259][0367] [FIG. 19] the eNodeB (=base statin)) receiving an uplink packet form MS (=user equipment), the 7base station located within a core network (CN) of a wireless communication system (para [0031] eNodeB (4G-LTE) which corresponds to BS located within CN);
  8identify an acceleration indicator (Al) in the uplink packet (para [0145] when a mobile terminal requests a particular content item (=acceleration indicator), this request is transmitted to the access node and the access node passes this request to the gateway which corresponds to base station identify AI in the uplink packet); and 9route the uplink packet to a first gateway based at least in part on the Al, 10wherein the first gateway is external to the CN and has a local cache that stores data 11responsive to a data request included in the uplink packet (para [0259] [Fig.17] [Fig. 19] discloses the eNodeB forwards (route) the content request in a GPRS Tunnelling Protocol (GTP-U) message to the cache (=local gateway) [0248] the cache 1100 stores content for delivery).

As of claim 251, BINDRIM discloses Ia non-transitory computer readable medium storing code for wireless 2communication, the code comprising instructions executable by a processor to:  1anan3receive, at a base station, an uplink packet from a user equipment (UE), (para [0259][0367] [FIG. 19] the eNodeB (=base statin)) receiving an uplink packet form MS (=user equipment),
the 4base station located within a core network (CN) of a wireless communication system (para [0031] eNodeB (4G-LTE) which corresponds to BS located within CN);
 5identify an acceleration indicator (Al) in the uplink packet (para [0145] when a mobile terminal requests a particular content item (=acceleration indicator), this request is transmitted to the access node and the access node passes this request to the gateway which corresponds to base station identify AI in the uplink packet); and  
6route the uplink packet to a first gateway based at least in part on the Al, 7wherein the first gateway is external to the CN and has a local cache that stores data 8responsive to a data request included in the uplink packet (para [0259] [Fig.17] [Fig. 19] discloses the eNodeB forwards (route) the content request in a GPRS Tunnelling Protocol (GTP-U) message to the cache (=local gateway) [0248] the cache 1100 stores content for delivery).
  
As of claims 12, 12, 19 and 26, rejection of claims 1, 11, 18 and 25 cited above incorporated herein, in addition BINDRIM  discloses  2the first gateway is a local gateway having the local cache ([Fig.17] [Fig. 19] the cache 1100 (=local gateway 700) and wherein the Al 3indicates that the uplink packet is to be routed to the local gateway (para [0145] when a mobile terminal requests a particular content item (=acceleration indicator), this request is transmitted to the access node and the access node passes this request to the gateway which corresponds to AI indicates the uplink packet is to be routed to the local gateway);

As of claim 14, rejection of claim 1 cited above incorporated herein, in addition BINDRIM discloses 2determining that an Internet Protocol (IP) address or a traffic flow template 3(TFT) included in the uplink packet corresponds to an IP address or TFT associated with a 4CN cache located within the CN (see para [0197] IP address of the CN); and 5transmitting a content request based at least in part on information contained 6in the uplink packet to the CN cache (see para [0290] content request will be sent to the internet or the central caching application).

As of claims 18, 16, 23 and 30, rejection of claims 1, 11, 18 and 25 cited above incorporated herein, in addition BINDRIM discloses1 the routing the uplink packet 2comprises:  3determining that the AT indicates the uplink packet is to be routed to the first 4gateway, wherein the first gateway is a local gateway having the local cache; 5generating a general packet radio service (GPRS) tunneling protocol user 6plane (GTP-U) packet based at least in part on information from the uplink packet; and  7routing the GTP- U  packet with the Al to the local cache (para [0259] [Fig.17] [Fig. 19] discloses the eNodeB forwards (route) the content request in a GPRS Tunnelling Protocol (GTP-U) message to the cache (=local gateway) [0248] the cache 1100 stores content for delivery).
As of claim 19, rejection of claim 1 cited above incorporated herein, in addition BINDRIM discloses the first gateway corresponds to a traffic offload function (TOF) of 3the CN (para1 [0065] offload the traffic directly to the internet or whether to return the data through the core mobile network which corresponds to gateway corresponds to TOF function of CN).

As of claims 110, 17 and 24, rejection of claims 1, 11 and 18 cited above incorporated herein, in addition BINDRIM discloses wherein the first gateway corresponds to a local user plane function (UPF) and 3a different gateway corresponds to a macro UPF 1(para12 [0095] a User Plane Entity (UPE). 

                                        Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 15, 22 and 29   are rejected under 35 U.S.C 103 as being unpatentable over BINDRIM et al. (US 2016/0337919) in view of Kim et al. (US 2013/0018937).

As of claims 17, 15,  22 and 29, rejection of claims 1,11, 18 and 25 cited above incorporated herein, in addition BINDRIM does not but Kim discloses  2the Al comprises a bit field in the uplink packet that indicates the uplink 3packet is for a data service that is configured for local caching at the first gateway, or  4indicates a service type associated with the uplink packet (Kim, para  [0012] discloses the content requester provide that the content request packet includes a bit (=bit field) indicating whether the intermediate node (=local caching at the first gateway) is capable of storing the content).

Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine to combine the teaching of BINDRIM with the teaching of Kim in order to manage network resources and storing of content in the CCN effectively (Kim para [0009]).  

Allowable Subject Matter
Claims 3, 5-6, 13-14, 20-21 and 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if Applicant overcome the 112(b) rejection and rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547.  The examiner can normally be reached on M-F 8am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471